PER CURIAM.
Appellant challenges the denial of his Florida Rule of Criminal Procedure 3.800(b)(2) motion to correct his sentence. He alleges that because the court never accepted his plea in open court, the court erred in imposing sentence. However, appellant never moved to withdraw his plea. See Fla. R.Crim. P. 3.170(f) (stating a court may permit withdrawal of a plea at any time before sentencing). The court adjudicated him guilty in a written adjudication of guilt. In fact, appellant is not challenging his sentence, but rather, the validity of his conviction. That he has shown no prejudice in what appears to be an inadvertent failure to accept the plea in open court is fatal to his challenge. See Fla. R.Crim. P. 3.172(i).
Affirmed.
WARNER, KLEIN and MAY, JJ„ concur.